Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on December 20, 2021 has been entered.
RESPONSE TO AMENDMENT/ARGUMENTS
This Non-Final Office action is responsive to the Request for Continued Examination filed on December 20, 2021 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 19, and 20 are now amended.
New claim 22 is now added.
Claims 1–17, 19, 21, and 22 are pending in the application. 
Applicant does not raise any arguments for claim 22, and Applicant’s arguments with respect to claim(s) 1–17, 19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Since all claims stand rejected, the Applicant’s request for an allowance (Response 10–11) is respectfully denied.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on November 11, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 1–17, 19, and 21 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 19 and 21 recite two different limitations, both of which are new matter. This rejection will address both new matter elements separately.

The written description fails to disclose that, in addition to displaying first and second geometric indicators in a predetermined region of the first display, “geometric indicators having the same geometric shapes as the first geometric indicator and the second geometric indicator, respectively, are also displayed in the first display in . . . areas corresponding to the first and second displays” (emphasis added).
The Applicant alleges that “[n]on-limiting support for these features may be found at least at Figs. 1 and 10 and the corresponding descriptions in the specification.” (Response 10). However, neither figure provides the support needed for this limitation.
FIG. 1 merely shows a display of one single set of indicators 41a,b, whereas the word “also” in the claim requires at least two sets. FIG. 1 therefore cannot provide support for either of the two claimed alternatives, because it only shows one set of indicators, but the claim uses the term “also” to signal that there are two sets.
FIG. 10 shows a display of two sets of indicators (41a-d and 141a-d), but the second set 141a-d only maps to the claimed “areas corresponding to thumbnails.” The Applicant cannot rely on the other set (41a-d) for the claimed “areas corresponding to the first and second displays,” because then the Applicant would be double-mapping the indicators 41a-d both to the “predetermined region” recited earlier in the claim and to the “areas corresponding to the first and second displays.”
To overcome this ground of rejection, the Applicant would need to amend claims 1, 19, and 21 as follows:
geometric indicators having the same geometric shapes as the first geometric indicator and the second geometric indicator, respectively, are also displayed in the first display in 
In other words, FIG. 10 provides support for displaying an additional set of indicators in “areas corresponding to the thumbnail,” but fails to provide additional 
Claims 2–17 incorporate the new matter of their ancestor claim 1 by reference, and are therefore rejected for the same reason as claim 1.
II.	NO SUPPORT FOR A “SECOND GEOMETRIC INDICATOR INDICATING A PORTION OF THE REGION CORRESPONDING TO THE FIRST DISPLAY”
For the sake of clarity, the Applicant is advised that this second ground of rejection was not directly caused by the December 20, 2021 amendment; rather, it was caused in part by the amendment filed on March 5, 2021. The December 20, 2021 amendment merely changes the wording of the already-unsupported limitation. In either case, the offending limitation now reads: “the predetermined region of the first display includes . . . a second geometric indicator indicating a portion of the region corresponding to the first display” (emphasis added). 
In both instances, the Applicant alleged on both March 5, 2021 and December 20, 2021 that support for the amendment comes from FIG. 1. However, FIG. 1 does not provide any support for “a second geometric indicator indicating a portion of the region corresponding to the first display.” FIG. 1 does not provide support because none of the geometric indicators 41 in the predetermined region (frame 23) in FIG. 1 correspond to the first display 11. Instead, both geometric indicators 41a and 41b correspond to separate regions of the second display 12.
Indeed, there is no figure anywhere in the disclosure that shows a geometric indicator that corresponds to the same display that is currently being operated, as required by the independent claims.
Claims 2–17 incorporate the new matter of their ancestor claim 1 by reference, and are therefore rejected for the same reason as claim 1.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
I.	TAKESHITA DISCLOSES CLAIM 22.
Claim 22 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0083154 A1 (“Takeshita”).
Claim 22

Takeshita discloses an information processing apparatus comprising: 
circuitry configured to detect a movement of a thumbnail indicating display target information to a predetermined region 
A drag and drop processor 52 is configured to detect a drag operation (movement) on a key image (the claimed thumbnail) using a right click button 42. Takeshita ¶ 72. 
in a first display on the first display to be operated; 
As shown in FIG. 5, the drag operation occurs within a first display screen 55, i.e., the claimed “first display to be operated.” Takeshita ¶ 58.
control the first display to display a frame corresponding to a second display in a first predetermined region on the first display, in a case where dragging of the thumbnail is detected as having been started, 
“When it is the drag operation using the right click button 42b (YES in the step S2), the drop window display controller 53 displays the drop window 60 in the vicinity of the cursor C on the report display screen 55 as shown in FIG. 5 (step S3).” Takeshita ¶ 72.
wherein the second display is not operated according to the predetermined region where the movement has been 
“The drop window 60 displays,” on display screen 55, “reduced divided areas No. 1 to No. 8 of the image display screens 56.” Takeshita ¶ 72. In other words, image display screen(s) 56 is/are a second display that “is not operated according to the predetermined region where the movement has been detected,” because those second monitors are not the monitor 55 where the cursor C is being moved. See Takeshita FIG. 5.
wherein the frame is switched from a display state to a non-display state in a case where dragging is detected as completed.
“In response to this, as shown in FIG. 6, the image display controller 51 displays the examination image 21 corresponding to the dropped key image (the key image 58a in FIG. 6) in the drop position (the divided area No. 5 in FIG. 6) on the image display screen 56 (step S5). The drop window 60 is hidden (step S6) when the examination image 21 is displayed.” Takeshita ¶ 72 (emphasis added); see also FIG. 6 (illustrating that the drop window 60 is hidden after the drag operation from FIG. 5 ends).
II.	KIMURA DISCLOSES CLAIM 22.
Claim 22 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0236035 A1 (“Kimura”).
Claim 22
Kimura discloses 
An information processing apparatus comprising: circuitry configured to 
“FIG. 3 is a block diagram showing an overall configuration of the mobile phone. The mobile phone in the embodiment is provided with, in addition to the aforementioned elements, a CPU 100.” Kimura ¶ 68. “FIG. 5 is a flowchart showing See Kimura ¶ 82 et seq.
detect a movement of a thumbnail indicating display target information to a predetermined region in a first display on the first display to be operated; 
“Upon detecting a position signal from the first touch panel 12 (S2: YES), the CPU 100 determines whether the icon (an object to be moved) exists in the detected position (S3),” and if so, detects the user dragging the icon on the screen in steps S4–S6. Kimura ¶ 84.
control the first display to display a frame corresponding to a second display in a first predetermined region on the first display, in a case where dragging of the thumbnail is detected as having been started, 
“Upon detecting a position signal from the first touch panel 12 (S2: YES), the CPU 100 determines whether the icon (an object to be moved) exists in the detected position (S3),” and if so, detects the user dragging the icon on the screen in steps S4–S6. Kimura ¶ 84. “Specifically, the CPU 100 halves the size of the display screen (hereinafter, called as a ‘first screen’) displayed on the first display 11, and the size of the display screen (hereinafter, called as a ‘second screen’) displayed on the second display 21 in up and down directions, so that both of the display screens having the reduced size are displayable on one display (S7).” Kimura ¶ 85.
wherein the second display is not operated according to the predetermined region where the movement has been detected by the circuitry in a case that a movement to a second predetermined region on the first display is detected, 
“In the case where the user intends to move the dragged icon to the second display 21, as shown in FIG. 6(b), the user moves the icon on the second screen. Then, when the user drags the icon to an intended position on the second screen, the user detaches his or her fingertip from the first display 11, whereby the dragging operation is finished.” Kimura ¶ 88. Importantly, as the figure makes clear, this 
wherein the frame is switched from a display state to a non-display state in a case where dragging is detected as completed.
“When the user finishes the dragging operation, a position signal from the first touch panel 12 is no longer detected. When a position signal is no longer detected in Step S10 (S10: NO), the CPU 100 determines that the dragging operation has finished, and returns the size of the first screen and the second screen to the original size. Then, the CPU 100 causes the first display 11 to display the first screen.” Kimura ¶ 89.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176